Citation Nr: 0611833	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04- 33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent 
for the service connected mechanical low back pain with left-
sided sciatica disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that granted service connection for left sided 
sciatica, evaluated as 10 percent disabling effective April 
14, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsibe for obtaining this 
evidence.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).

In this case the veteran has not been furnished with VCAA 
notice as requied by Mayfield.

The veteran underwent his only examination for VA in December 
2003, prior to his discharge from service.  In his notice of 
disagreement and substantive appeal he has argued that his 
disability has worsened, and he has submitted evidence 
showing that he underwent back surgery in September 2004.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
that tells him: (1) what evidence is 
necessary to substantiate the claim; (2) 
what evidenceVA will seek to provide; (3) 
what evidence he is expected to provide; 
and (4) that he should provide any 
evidence in his possession that pertains 
to the claim.  

Evidence needed to substantiate the claim 
is that showing that his disability meets 
or approximates the criteria for higher 
ratings as set forth in 38 C.F.R. § 4.71a, 
4.123, 4.124, 4.124a.  Most of these 
criteria were set forth in the statement 
of the case.

2.	The veteran should be afforded a VA 
examination in order to provide an 
accurate assessment of the current 
severity of the low back pain with left 
sided sciatica.  The claims folder should 
be available to the examiner for review in 
conjunction with the examination.  After a 
review of the record and completion of 
examination, the examiner should indicate 
the severity of the veteran's symptoms 
related to his mechanical low back pain 
with left-sided sciatica.   The presence 
of absence of symptoms such as foot dangle 
or drop, active movement of the muscles 
below the knee, absent or weakened flexion 
of the knee, and muscle atrophy should be 
described in full.  

The examiner should note whether there is 
disc disease, and whether there have been 
any periods of doctor prescribed bed rest.

The examiner should not the ranges of 
flexion, extension, left and right 
rotation, and left and right lateral 
bending in degrees.  The examiner should 
also indicate whether there is any 
additional limitation due to pain, 
weakness, incoordination, or fatigue.

3.	After making sure that all development 
has been completed, adjudicate the 
veteran's claim.  If the claim is not fully 
granted, provide a supplemental statement 
of the case before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





